Wheeler, J.
The rule of law applicable to indictments, is, that if the fact be stated as to time or place with repugnancy or uncertainty, the indictment will be bad. (Whart. Am. Cr. L. 113, 142.) In this indictment there is manifest repugnancy in the statement as to the place or county where the offence was committed. This was a good ground in arrest of judgment. There was error, therefore, in refusing to sustain the motion on the ground of repugnancy and uncertainty in stating the venue.
There is also the same error in rejecting the evidence offered by the prisoner, as in the case just decided between the same parties ; for which the judgment in this case must be reversed, and the case be remanded for further proceedings.
Reversed and remanded.